Morphy, J.,

delivered the opinion of the court.
The defendants have appealed from a judgment decreeing them, in solido, to pay the amount of a due bill which they had subscribed in favor of John Shill & Co., and which the latter transferred to plaintiff. The record contains no statement of facts, or bills of exceptions; nor is there any assignment of errors as apparent on its face, regularly made in this court, as required.by the Code of Practice, articles 586, 896, 897.
It is, therefore, ordered, that this appeal be dismissed, at the cost of the appellants.